Exhibit 10.65
TENNECO INC.
EXCESS BENEFIT PLAN
(As Amended and Restated Effective as of January 1, 2007)
SECTION 1
GENERAL
     1.1. History, Purpose and Effective Date. Tenneco Inc. (“Tenneco”)
previously adopted the Tenneco Inc. Excess Benefit Plan (the “Plan”), effective
as of January 1, 2007 to provide benefits to eligible employees of Tenneco and
the Employers (as defined in subsection 1.2) whose benefits under the Tenneco
Salaried Employee Stock Ownership Plan (the “Salaried ESOP”) are limited as the
result of certain limitations of the Internal Revenue Code of 1986, as amended
(the “Code”), and as a result of the compensation that is taken into account
under the Salaried ESOP for purposes of determining the eligible employees’
Company Retirement Contribution (as defined in the Salaried ESOP). The following
provisions constitute an amendment, restatement and continuation of the Plan
effective as of January 1, 2007 (the “Effective Date”). The Plan is intended to
constitute an unfunded plan maintained primarily for the purpose of providing
deferred compensation for a select group of management or highly compensated
employees. The Plan is intended to comply with section 409A of the Code and will
be interpreted and administered in accordance therewith.
     1.2. Employers and Related Companies. Tenneco and any Related Company
which, with the consent of Tenneco, adopts the Plan are referred to below
collectively as the “Employers” and individually as an “Employer”. The term
“Related Company” means any corporation or trade or business during any period
that it is, along with Tenneco, a member of a controlled group of trades or
businesses within the meaning of sections 414(b) and (c) of the Code. As of the
Effective Date, Tenneco Automotive Operating Company will be an Employer under
the Plan without any further action of any person.
     1.3. Plan Administration. The authority to control and manage the operation
and administration of the Plan will be vested in the Tenneco Benefits and
Pension Investment Committee (the “Administrative Committee”). In controlling
and managing the operation and administration of the Plan, the Administrative
Committee will have full and discretionary power and authority to conclusively
interpret and construe the provisions of the Plan, to determine the amount of
benefits and the rights or eligibility of employees or Participants under the
Plan and to establish a claims procedure, and will have such other powers and
authorities as may be necessary to discharge its duties hereunder. Any
interpretation of the Plan and any decision made by the Administrative Committee
on any matter within the discretion of the Administrative Committee shall be
binding on all persons. A misstatement or other mistake of fact shall be
corrected when it becomes known, and the Administrative Committee shall make
such adjustment on account thereof as it considers equitable and practicable.
The Administrative

 



--------------------------------------------------------------------------------



 



Committee may delegate such of its ministerial or discretionary duties and
functions as it may deem appropriate to any employee or group of employees of
any Employer.
     1.4. Source of Benefit Payments. Benefits payable under the Plan by any
Employer will be paid from the general revenues and assets of such Employer and
no Employer will be required to set up a funded reserve or otherwise set aside
specific funds for the payment of its obligations under the Plan. None of the
individuals entitled to benefits under the Plan will have any claim on, or any
beneficial ownership interest in, any assets of any Employer, and any rights of
such individuals under the Plan will constitute unsecured contractual rights
only.
     1.5. Applicable Laws. The Plan will be construed and administered in
accordance with the internal laws of the State of Illinois to the extent that
such laws are not preempted by the laws of the United States of America.
     1.6. Gender and Number. Where the context admits, words in any gender will
include any other gender, words in the singular will include the plural and the
plural will include the singular.
     1.7. Plan Year. The Plan Year shall be the calendar year.
     1.8. Supplements. The provisions of the Plan as applied to any Employer, to
any group of employees of any Employer may, with the consent of Tenneco, be
modified or supplemented from time to time by the adoption of one or more
Supplements. Each Supplement shall form a part of the Plan as of the
Supplement’s effective date. In the event of any inconsistency between a
Supplement and the Plan document, the terms of the Supplement shall govern.
     1.9. Definitions. Unless the context clearly requires otherwise, any word,
term or phrase used in the Plan shall have the same meaning as is assigned to it
under the terms of the Salaried ESOP.
SECTION 2
PARTICIPATION
     2.1. Eligibility for Participation. The Compensation and Nominating
Committee of Tenneco (the “CNG Committee”) has determined that those employees
of the Employers with a designation of EICP 1 or higher (other than any such
employee who is specifically excluded from participation by the CNG Committee)
shall be eligible to participate in the Plan (each an “Eligible Employee”). Once
an individual has been designated as an Eligible Employee, he shall remain as an
Eligible Employee as long as he continues to be employed by the Employers or, if
earlier, the first day of the first Plan Year following the date as of which he
is no longer designated EICP 1 or higher.

2



--------------------------------------------------------------------------------



 



     2.2. Effective Date of Participation; Reemployment. Each person who is an
Eligible Employee as of the first day of a Plan Year shall become a
“Participant” in the Plan as of the first day of the Plan Year. If a person
becomes an Eligible Employee after the first day of a Plan Year, he shall become
a “Participant” in the Plan as of the first day on which he is an Eligible
Employee. Once an individual becomes a Participant in the Plan for a Plan Year,
he shall remain a Participant for the entire Plan Year (or portion thereof);
provided, however, that an individual’s participation in the Plan for a Plan
Year shall end as of his Termination Date. Notwithstanding the foregoing, if a
Participant’s Termination Date occurs during a Plan Year and he is employed or
reemployed by an Employer or Related Company prior to the last day of the Plan
Year, he shall immediately become a Participant upon his reemployment.
     2.3. Restricted Participation. During any period that a Participant
continues in the employ of an Employer or a Related Company but is not an
Eligible Employee and during any period for which Employer Bonus Contributions
or Employer Retirement Contributions (each as described in Section 3) are not
made with respect to the Participant, the Participant, or in the event of his
death, his beneficiary, will be considered and treated as a Participant for all
purposes of the Plan except for purposes of Section 3.
     2.4. Plan Not Contract of Employment. The Plan does not constitute a
contract of employment or continued service, and nothing in the Plan will give
any Participant the right to be retained in the employ of any Employer, or any
right or claim to any benefit under the Plan, except to the extent specifically
provided under the terms of the Plan.
SECTION 3
ACCOUNTS AND CONTRIBUTIONS
     3.1. Participant Accounts. The Administrative Committee shall maintain a
bookkeeping “Account” in the name of each Participant to reflect such
Participant’s interest under the Plan.
     3.2. Contributions.

  (a)   Participant Contributions. Participants are not required or permitted to
make any contributions under the Plan.     (b)   Employer Bonus Contributions.
Each Employer shall make contributions to the Plan for each Plan Year (“Employer
Bonus Contributions”) on behalf of each Participant for such Plan Year who was
(i) paid a bonus under the Tenneco Automotive Value Added (TAVA) Plan (the
“Bonus Plan”) from the Employer for such Plan Year or (ii) entitled to be paid a
bonus under the Bonus Plan for such Plan Year but who elected to defer payment
of such bonus under a deferred compensation plan maintained by an Employer or
Related Company (the amounts described in clause (i) or (ii), as applicable,
being referred to herein as the “Bonus”). The amount of the Employer Bonus
Contribution made by an Employer for any Plan Year on behalf of any Participant
shall be equal to (i) the

3



--------------------------------------------------------------------------------



 



      Company Retirement Contribution percentage (or schedule of percentages)
that applies to such Participant for such Plan Year under the Salaried ESOP
(determined based on the percentage (or schedule of percentages) that applies to
such Participant under the Salaried ESOP as of the first day of the Plan Year
without regard to any amendment to such percentage (or schedule of percentages)
during the Plan Year), multiplied by (ii) the Bonus. Employer Bonus
Contributions shall be credited to the applicable Participants’ Accounts in
accordance with subsection 4.1.     (c)   Employer Retirement Contributions.
Each Employer shall make contributions to the Plan for each Plan Year (“Employer
Retirement Contributions”) on behalf of each of its employees who is a
Participant in the Plan for such Plan Year and whose Company Retirement
Contributions under the Salaried ESOP for such Plan Year are limited for such
Plan Year by the limitations of section 401(a)(17) of the Code. The amount of
Employer Retirement Contribution made by any Employer for any Plan Year on
behalf of any Participant shall be equal to (i) the Company Retirement
Contribution percentage (or schedule of percentages) that applies to such
Participant for such Plan Year under the Salaried ESOP (determined based on the
percentage (or schedule of percentages) that applies to such Participant under
the Salaried ESOP as of the first day of the Plan Year without regard to any
amendment to such percentage (or schedule of percentages) during the Plan Year),
multiplied by (ii) the Participant’s Compensation (as defined in the Salaried
ESOP, but without regard to the limitations of section 401(a)(17) of the Code))
for such Plan Year in excess of the limitations of section 401(a)(17) of the
Code for such Plan Year. Employer Retirement Contributions shall be credited to
the applicable Participants’ Accounts in accordance with subsection 4.1.

For the avoidance of doubt, for purposes of the Plan, the schedule of
percentages under the Salaried ESOP as of the first day of the Plan Year shall
not be considered amended solely because different percentages are applied with
respect to different periods during the Plan Year (such as when the Participant
attains a different age during the Plan Year) as long as the percentage that
applies for each applicable period is the same as the percentage for such period
specified under the Salaried ESOP as of the first day of the Plan Year. Employer
Bonus Contributions and Employer Retirement Contributions are sometimes
collectively referred to herein as “Employer Deferred Contributions”.
SECTION 4
PLAN ACCOUNTING
     4.1. Adjustment of Accounts. Each Participant’s Account shall be adjusted
in accordance with this Section 4, in a uniform, nondiscriminatory manner, as of
each business day on which the New York Stock Exchange is open for business
(each an “Accounting Date”). As of each Accounting Date, the balance of each
Participant’s Account shall be adjusted as follows:

4



--------------------------------------------------------------------------------



 



  (a)   first, charge to the Account balance the amount of any distributions
under the Plan with respect to that Account that have not previously been
charged;     (b)   next, credit to the Account balance the amount of Employer
Deferred Contributions made on behalf of the Participant in accordance with
Section 3 since the preceding Accounting Date; and     (c)   finally, adjust the
Account balance for the applicable investment return in accordance with
subsection 4.2.

     4.2. Investment Return. The following shall apply with respect to amounts
credited to a Participant’s Account:

  (a)   Amounts credited to a Participant’s Account in accordance with
subsection 4.1 shall be adjusted as of each Accounting Date to reflect the value
of an investment equal to the Participant’s Account balance in one or more
assumed investments that the Administrative Committee offers from time to time
and communicated to Participants (the “Investment Funds”), and which the
Participant directs the Administrative Committee to use for purposes of
adjusting his Account. Such amount shall be determined without regard to taxes
that would be payable with respect to any such Investment Fund, but will be
adjusted for any investment management or similar fee that is customarily paid
with respect to the Investment Fund.     (b)   To the extent permitted by the
Administrative Committee, the Participant may elect to have different portions
of his Account balance for any period adjusted on the basis of different
Investment Funds and any election by a Participant with respect to an Investment
Fund shall be subject to such rules and regulations established from time to
time by the Administrative Committee.     (c)   Notwithstanding the election by
Participants of certain investments in specified Investment Funds and the
adjustment of their Accounts based on such investment elections, the Plan does
not require, and no trust or other instrument that may be maintained in
connection with the Plan shall require, that any assets or amounts which are set
aside in trust or otherwise for the purpose of paying Plan benefits shall
actually be invested in the investment alternatives selected by Participants.  
  (d)   Any change in the Participant’s investment direction shall be made in
accordance with rules established by the Administrative Committee, shall apply
prospectively only and shall be implemented as soon as practicable after the
direction is received by the Administrative Committee.

The Administrative Committee may eliminate any Investment Fund at any time;
provided, however, that the Administrative Committee may not retroactively
eliminate any Investment Fund.

5



--------------------------------------------------------------------------------



 



     4.3. No Actual Investment. Notwithstanding any other provision of the Plan
that may be interpreted to the contrary, the Investment Funds are to be used for
measurement purposes only and Participants’ election of any such Investment
Fund, the allocation of amounts to Participants’ Accounts, the calculation of
any additional amounts and the crediting or debiting of amounts to Participants’
Accounts shall not be considered or construed in any manner as an actual
investment of Participants’ Accounts in any investment alternative. In the event
that Tenneco or any other Employer, in its own discretion, decides to invest
funds in any or all of the investment funds which correspond to the Investment
Funds under the Plan, no Participant shall have any rights in or to such actual
investments themselves. Without limiting the generality of the foregoing, a
Participant’s Account balance shall at all times be a bookkeeping entry only and
shall not represent any investment made on his behalf by the Employers and the
Participant shall at all times remain an unsecured creditor of the Employers.
     4.4. Statement of Plan Account. The Administrative Committee will cause to
be delivered to each Plan Participant a statement of the balances of his Account
as required by law.
SECTION 5
PAYMENT OF PLAN BENEFITS
     5.1. Certain Definitions. For purposes of the Plan:

  (a)   A Participant’s “Termination Date” shall mean the date on which his
employment with the Employers and Related Companies terminates for any reason.
Whether a Participant has had a termination of employment shall be interpreted
and administered in all respects in accordance with section 409A of the Code and
applicable regulations issued thereunder.     (b)   A Participant’s Years of
Service shall be equal to the number of Years of Service credited to him under
the Salaried ESOP for purposes of vesting; provided, however, that if a
Participant is not a participant in the Salaried ESOP, his Years of Service
shall be determined in accordance with the foregoing, as if he were a
participant in the Salaried ESOP.

     5.2. Vesting. A Participant shall become vested in his Employer Deferred
Contributions, and income, loses, appreciation and depreciation attributable
thereto, when he completes three Years of Service. If a Participant’s
Termination Date occurs prior to the date on which he completes three Years of
Service, he shall forfeit the balance in his Account and he shall have no
further rights to any portion of such balance.
     5.3. Time and Form of Payment. The vested balance of a Participant’s
Account shall be distributed in a lump sum cash payment within 30 days following
his Termination Date. Notwithstanding the foregoing or any other provision of
the Plan to the contrary, if the Participant is a specified employee (within the
meaning of section 409A of the Code) on his Termination Date, the amount
credited to his Account under the Plan shall be paid in a lump sum cash payment
on the first business day of the seventh month following his Termination Date.

6



--------------------------------------------------------------------------------



 



     5.4. Withholding for Tax Liability. Any Employer may withhold or cause to
be withheld from any Employer Deferred Contributions or any other amounts
otherwise due to the Participant or any payment of benefits made pursuant to the
Plan any taxes required to be withheld and such sum as the Employer may
reasonably estimate to be necessary to cover any taxes for which the Employer
may be liable and which may be assessed with regard to such deferrals or
payments under the Plan.
     5.5. Beneficiary Designation. A Participant may, from time to time,
designate in writing any legal or natural person or persons (who may be
designated contingently or successively) to whom payments are to be made if the
Participant dies before receiving payment of his entire Account balance. A
beneficiary designation form will be effective only after it is filed in writing
with the Administrative Committee while the Participant is alive and will cancel
all beneficiary designation forms filed earlier.
     5.6. Payment to Persons Under Legal Disability. In the event that any
amount will be payable under this Plan to a Participant under legal or other
disability who, in the opinion of the Administrative Committee, is unable to
administer such payments, the payments will be made to the legal conservator of
the estate of such Participant or, if no such legal conservator will have been
appointed, then to any individual (for the benefit of such Participant) whom the
Administrative Committee may from time to time approve.
     5.7. Benefits May Not Be Assigned or Alienated. Benefits payable to
Participants or beneficiaries under this Plan may not be anticipated, assigned
(either at law or in equity), alienated, pledged, encumbered or subject to
attachment, garnishment, levy, execution or other legal or equitable process.
SECTION 6
AMENDMENT AND TERMINATION
     Tenneco reserves the right to amend or terminate the Plan by action of the
CNG Committee, or the committee or person to which it delegates such authority,
and each Employer reserves the right to terminate the Plan, as applied to it;
provided, however, that no such amendment or termination of the Plan will reduce
the amount credited to any Participant as of the date of such amendment or
termination.

7



--------------------------------------------------------------------------------



 



SUPPLEMENT A
TO
TENNECO INC.
EXCESS BENEFIT PLAN

     
Application
  A-1. This Supplement A to Tenneco Inc. Excess Benefit Plan shall apply as of
January 15, 2007 to the benefits of Participant Gregg Sherrill (“Sherrill”).
 
   
Definitions
  A-2. Unless the context clearly implies or indicates the contrary, a word,
term or phrase used or defined in the Plan is similarly used or defined for
purposes of this Supplement A.
 
   
Employer Retirement
Contributions
  A-3. Sherrill shall not be entitled to benefits pursuant to Section 3.2 of the
Plan and, in lieu thereof, he shall be entitled to Employer Deferred
Contributions under the Plan in accordance with this Section A-3. For each Plan
Year, the amount of Employer Deferred Contributions to which Sherrill is
entitled shall be determined in accordance with the following formula:
 
   
 
 
(a)  his Total Compensation (as defined below) for the Plan Year;

MULTIPLIED BY
 
   
 
 
(b)  the applicable percentage from the following schedule:

          Portion of the Plan Year that   % of Plan Eligible His Age is:  
Compensation
 
       
54 but not 55 years
    7.0 %
55 but not 60 years
    8.5 %
60 years and over
    10.0 %

     
 
         MULTIPLIED BY
 
   
 
 
(c)  1.50; and

REDUCED BY
 
   
 
 
(d)  2 percent of his Compensation (provided that the provisions of this
paragraph (d) shall not apply for the period commencing on January 15, 1007 and
ending on January 14, 2008).
 
   
 
  For purposes of this Supplement A, “Total Compensation” for any Plan Year
means Sherrill’s Compensation for such Plan

8



--------------------------------------------------------------------------------



 



     
 
  Year, determined (A) without regard to the limitations of section 401(a)(17)
of the Code and (B) by adding the Bonus to the amount that would otherwise be
Compensation for the Plan Year. Employer Deferred Contributions made on behalf
of Sherrill for any Plan Year pursuant to this Supplement A shall be treated for
all purposes under the Plan as Employer Deferred Contributions.
 
   
Other Terms of Plan
  A-4. Except as otherwise provided in this Supplement A, the terms and
conditions of the Plan shall apply to Sherrill.

9



--------------------------------------------------------------------------------



 



SUPPLEMENT B
TO
TENNECO INC.
EXCESS BENEFIT PLAN

     
Application
  B-1. This Supplement B to Tenneco Inc. Excess Benefit Plan shall apply as of
January 15, 2007 to the benefits of Participant Kenneth Trammell (“Trammell”).
 
   
Definitions
  B-2. Unless the context clearly implies or indicates the contrary, a word,
term or phrase used or defined in the Plan is similarly used or defined for
purposes of this Supplement B.
 
   
Employer Retirement
Contributions
  B-3. Trammell shall not be entitled to benefits pursuant to Section 3.2 of the
Plan and, in lieu thereof, he shall be entitled to Employer Deferred
Contributions under the Plan in accordance with this Section B-3. For each Plan
Year, the amount of Employer Deferred Contributions to which Trammell is
entitled shall be determined in accordance with the following formula:
 
   
 
 
(a)  his Total Compensation (as defined below) for the Plan Year;

MULTIPLIED BY
 
   
 
 
(b)  the applicable percentage from the following schedule:

          Portion of the Plan Year that   % of Plan Eligible His Age is:  
Compensation
 
       
45 but not 50 years
    6.0 %
50 but not 55 years
    7.0 %
55 but not 60 years
    8.5 %
60 years and over
    10.0 %

     
 
       MULTIPLIED BY
 
   
 
 
(c)  2.0; and

REDUCED BY

10



--------------------------------------------------------------------------------



 



     
 
 
(d)  his Compensation multiplied by the applicable percentage from the following
schedule:

          Portion of the Plan Year that   % of Plan Eligible His Age is:  
Compensation
 
       
45 but not 50 years
    6.0 %
50 but not 55 years
    7.0 %
55 but not 60 years
    8.5 %
60 years and over
    10.0 %

     
 
  For purposes of this Supplement B, “Total Compensation” for any Plan Year
means Trammell’s Compensation for such Plan Year, determined (A) without regard
to the limitations of section 401(a)(17) of the Code and (B) by adding the Bonus
to the amount that would otherwise be Compensation for the Plan Year. Employer
Deferred Contributions made on behalf of Trammell for any Plan Year pursuant to
this Supplement B shall be treated for all purposes under the Plan as Employer
Deferred Contributions.
 
   
Other Terms of Plan
  B-4. Except as otherwise provided in this Supplement B the terms and
conditions of the Plan shall apply to Trammell.

11



--------------------------------------------------------------------------------



 



ACTION OF OFFICER
OF TENNECO INC.
Adoption of Amended and Restated Tenneco Inc. Excess Benefit Plan
     Pursuant to the authority granted to the undersigned officer of Tenneco
Inc. (the “Company”), effective as of January 1, 2007, the undersigned officer,
on behalf of an in the name of the Company, hereby adopts the Tenneco Inc.
Excess Benefit Plan, as amended and restated effective as of January 1, 2007, in
the form attached thereto.

          Date: December 20, 2007   TENNECO INC.
 
       
 
       
 
  By:   /s/ Richard P. Schneider
 
       
 
       
 
  Its:   Senior Vice President — Global Administration
 
       

12